18-10509-shl     Doc 1418      Filed 02/26/20 Entered 02/26/20 15:37:21              Main Document
                                           Pg 1 of 10
                                                 Hearing Date and Time: March 19, 2020 at 11:00 a.m. EDT
                                                                    Objection Deadline: March 12, 2020

JENNER & BLOCK LLP
Marc Hankin
Carl Wedoff
919 Third Avenue
New York, New York 10022
(212) 891-1600

Angela Allen (admitted pro hac vice)
William Williams (admitted pro hac vice)
353 North Clark Street
Chicago, Illinois 60654
(312) 222-9350

Counsel for the Chapter 11 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                Chapter 11

    FIRESTAR DIAMOND, INC., et al.                        No. 18-10509 (SHL)

                         Debtors.1                        (Jointly Administered)



              NOTICE OF CHAPTER 11 TRUSTEE’S MOTION FOR AN ORDER
               APPROVING SETTLEMENT WITH THE CORINNE JEWELERS

         On February 26, 2020, Chapter 11 Trustee Richard Levin (the “Trustee”) filed the annexed

Chapter 11 Trustee’s Motion for an Order Approving Settlement with the Corinne Jewelers (the

“Motion”).

         A hearing on the Motion will be held before the Honorable Sean H. Lane of the United

States Bankruptcy Court for the Southern District of New York on March 19, 2020 at 11:00 a.m.

(Eastern Daylight Time), or as soon thereafter as counsel may be heard (the “Hearing”), in




1  The Debtors and the last four digits of their respective taxpayer identification numbers are as
follows: Firestar Diamond, Inc. (2729), Fantasy, Inc. (1673), and Old AJ, Inc. f/k/a A. Jaffe, Inc.
(4756).
18-10509-shl    Doc 1418      Filed 02/26/20 Entered 02/26/20 15:37:21          Main Document
                                          Pg 2 of 10



Courtroom 701 of the United States Bankruptcy Court for the Southern District of New York (the

“Bankruptcy Court”), One Bowling Green, New York, New York 10004.

       Objections, if any, to approval of the Motion and entry of the proposed order must: (i) be

made in writing; (ii) state with particularity the grounds therefor; (iii) be filed with the

Bankruptcy Court (with a copy to the Judge’s chambers); and (iv) be served upon (a) counsel to

the United States Trustee for Region 2, 201 Varick Street, Suite 1006, New York, NY 10014 (Attn:

Richard Morrissey, Esq.); (b) counsel to the Trustee, Jenner & Block LLP, 919 Third Avenue, New

York, New York 10022 (Attn: Carl Wedoff, Esq.); (c) counsel to the Debtors, Klestadt Winters

Jureller Southard & Stevens, LLP, 200 West 41st St., 17th Floor, New York, NY 10036 (Attn: Ian

Winters, Esq.); and (d) counsel to Punjab National Bank, Cleary, Gottlieb, Steen & Hamilton LLP,

One Liberty Plaza, New York, NY 10006 (Attn: Sean O’Neal) so as to be received by March 12,

2020 (the “Objection Deadline”).

       If no responses or objections are served by the Objection Deadline, the relief may be

granted as requested in the Motion without further notice or a hearing. You need not appear at

the Hearing if you do not object to the relief requested in the Motion. The Hearing may be

continued or adjourned from time to time without further notice other than an announcement of

the adjourned date or dates at the Hearing or at a later hearing.




                                                 2
18-10509-shl   Doc 1418     Filed 02/26/20 Entered 02/26/20 15:37:21         Main Document
                                        Pg 3 of 10



Dated: February 26, 2020                Respectfully submitted,
       New York, New York
                                        JENNER & BLOCK LLP

                                        By: /s/ Marc Hankin
                                        Marc Hankin
                                        Carl Wedoff
                                        919 Third Avenue
                                        New York, New York 10022
                                        (212) 891-1600
                                        mhankin@jenner.com
                                        cwedoff@jenner.com

                                        Angela Allen (admitted pro hac vice)
                                        William Williams (admitted pro hac vice)
                                        353 North Clark Street
                                        Chicago, Illinois 60654
                                        (312) 222-9350
                                        aallen@jenner.com
                                        wwilliams@jenner.com

                                        Counsel for the Chapter 11 Trustee




                                           3
18-10509-shl     Doc 1418      Filed 02/26/20 Entered 02/26/20 15:37:21              Main Document
                                           Pg 4 of 10
                                                 Hearing Date and Time: March 19, 2020 at 11:00 a.m. EDT
                                                                    Objection Deadline: March 12, 2020

JENNER & BLOCK LLP
Marc Hankin
Carl Wedoff
919 Third Avenue
New York, New York 10022
(212) 891-1600

Angela Allen (admitted pro hac vice)
William Williams (admitted pro hac vice)
353 North Clark Street
Chicago, Illinois 60654
(312) 222-9350

Counsel for the Chapter 11 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                Chapter 11

    FIRESTAR DIAMOND, INC., et al.                        No. 18-10509 (SHL)

                         Debtors.1                        (Jointly Administered)


                  CHAPTER 11 TRUSTEE’S MOTION FOR AN ORDER
               APPROVING SETTLEMENT WITH THE CORINNE JEWELERS

         Richard Levin, not individually but solely in his capacity as chapter 11 trustee (the

“Trustee”) of the above-captioned debtors (the “Debtors”), respectfully submits this motion (the

“Motion”) under Rule 9019(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), for an order, substantially in the form attached as Exhibit A to this Motion (the

“Proposed Settlement Order”), approving a settlement (the “Settlement”), substantially

consistent with the terms of the settlement agreement attached as Exhibit B to this Motion (the




1  The Debtors and the last four digits of their respective taxpayer identification numbers are as
follows: Firestar Diamond, Inc. (2729), Fantasy, Inc. (1673), and Old AJ, Inc. f/k/a A. Jaffe, Inc.
(4756).
18-10509-shl       Doc 1418     Filed 02/26/20 Entered 02/26/20 15:37:21              Main Document
                                            Pg 5 of 10



“Settlement Agreement”), by and among the Trustee and the Corinne Jewelers (“Corinne”). In

support of the Motion, the Trustee respectfully states as follows:

                                   JURISDICTION AND VENUE

       1.         This Court has jurisdiction over this matter under 28 U.S.C. § 1334. Venue is

proper in this district under 28 U.S.C. §§ 1408 and 1409. The statutory predicate for the relief

requested in this Motion is Bankruptcy Rule 9019(a). The Trustee consents to this Court’s entry

of a final order on this Motion.

                                          BACKGROUND

       2.         On February 26, 2018 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the

“Bankruptcy Code”). Until the appointment of the Trustee, the Debtors operated their businesses

and managed their affairs as debtors in possession under sections 1107 and 1108 of the

Bankruptcy Code.

       3.         On March 9, 2018, the Court entered an Order directing that these cases be jointly

administered. (Dkt. 24.) An Official Committee of Unsecured Creditors has not been appointed

in these cases.

       4.         On June 14, 2018, the Court approved the Trustee’s appointment. (Dkt. 227.)

       5.         At the time of the Trustee’s appointment, the Debtors’ books and records reflected

that Corinne owed Jaffe a total of $59,815.92.

       6.         Following arms’ length and good faith negotiations, the Parties ultimately reached

the Settlement reflected in the Settlement Agreement. Its principal terms are as follows:

            a. Corinne shall pay the sum total of $52,000 (the “Settlement Amount”), with the

                  first payment being $10,200.00 due on February 28, 2020; and eleven additional




                                                   2
18-10509-shl      Doc 1418     Filed 02/26/20 Entered 02/26/20 15:37:21               Main Document
                                           Pg 6 of 10



                payments of $3,800.00 each payable on the last business day of each successive

                month thereafter.

             b. The parties will exchange mutual releases of all claims arising from or related to

                the Parties’ rights, responsibilities, and obligations relating to claims arising from

                or related to the collection of accounts receivable.

        7.      The releases provided for in section 6 of the Settlement Agreement are contingent

upon: (i) the execution of the Settlement Agreement; (ii) the Court’s approval of the Settlement

on a final basis; and (iii) payment of the full Settlement Amount. An executed copy of the

Settlement Agreement is attached as Exhibit B to this Motion.

                                       RELIEF REQUESTED

        8.      The Trustee requests that this Court enter the Proposed Settlement Order

approving the Settlement under Bankruptcy Rule 9019(a).

        9.      Bankruptcy Rule 9019(a) provides, in relevant part, that “[o]n motion by the

trustee and after notice and a hearing, the court may approve a compromise or settlement.” Fed

R. Bankr. P. 9019(a). Rule 9019 empowers the Court to approve compromises and settlements if

they are “fair, equitable, and in the best interests of the estate.” In re Residential Capital, LLC, 497

B.R. 720, 749 (Bankr. S.D.N.Y. 2013); see Protective Comm. for Indep. Stockholders of TMT Trailer Ferry,

Inc. v. Anderson, 390 U.S. 414, 424–25 (1968). In determining whether a settlement is fair and

equitable, a court does need not decide the numerous issues of law and fact involved; it need only

“canvass the issues and see whether the settlement falls below the lowest point in the range of

reasonableness.” In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983); Residential Capital, 497 B.R.

at 749. “Rather than conducting a mini-trial, the Court only needs to be apprised of those facts

that are necessary to enable it to evaluate the settlement and to make a considered and




                                                   3
18-10509-shl      Doc 1418     Filed 02/26/20 Entered 02/26/20 15:37:21            Main Document
                                           Pg 7 of 10



independent judgment.” Residential Capital, 497 B.R. at 749 (internal citations and quotation

marks omitted).

       10.      As a general matter, “‘settlements and compromises are favored in bankruptcy as

they minimize costly litigation and further parties’ interests in expediting the administration of

the bankruptcy estate.’” Residential Capital, 497 B.R. at 749 (quoting In re Dewey & LeBoeuf LLP,

478 B.R. 627, 641–642 (Bankr. S.D.N.Y. 2012)); see Motorola, Inc. v. Official Comm. of Unsecured

Creditors (In re Iridium Operating LLC), 478 F.3d 452, 455 (2d Cir. 2007) (settlements “help clear a

path for the efficient administration of the bankrupt estate”). “Although courts have discretion

to approve settlements, the business judgment of the debtor in recommending the settlement

should be factored into the court’s analysis.” In re MF Global Inc., No. 11-2790 MG, 2012 WL

3242533, at *5 (Bankr. S.D.N.Y. Aug. 10, 2012). Courts may also rely upon the opinion of trustee,

the parties, and their respective counsel. Id.

       11.      The Second Circuit has identified seven interrelated factors that courts should

consider when evaluating whether settlements fall within the range of reasonableness under

Bankruptcy Rule 9019(a):

             a. the balance between the litigation’s possibility of success and the settlement’s

                future benefits;

             b. the likelihood of complex and protracted litigation, “with its attendant expense,

                inconvenience, and delay,” including the difficulty in collecting on the judgment;

             c. “the paramount interests of the creditors,” including each affected class’s relative

                benefits “and the degree to which creditors either do not object to or affirmatively

                support the proposed settlement;”

             d. whether other parties in interest support the settlement;




                                                  4
18-10509-shl       Doc 1418      Filed 02/26/20 Entered 02/26/20 15:37:21            Main Document
                                             Pg 8 of 10



             e. the “competency and experience of counsel” supporting, and “[t]he experience

                  and knowledge of the bankruptcy court judge” reviewing, the settlement;

             f.   “the nature and breadth of releases to be obtained by officers and directors[;]” and

             g. “the extent to which the settlement is the product of arm’s length bargaining.”


Residential Capital, LLC, 497 B.R. at 750 (quoting In Motorola, Inc. v. Official Committee of Unsecured

Creditors (In re Iridium Operating LLC), 478 F.3d 452, 462 (2d Cir. 2007)). An analysis of the Iridium

factors demonstrates that the Settlement is fair, reasonable and in the best interests of the Debtors’

estates and creditors.

       12.        First, if the Trustee is required to litigate the amount of Corinne’s allowed claim,

there is no guarantee that the Debtors’ estates will realize any greater—or even the same—net

value represented by the Settlement. The Trustee’s maximum potential recovery from Corinne

relating to or arising from the collection of accounts receivable is $59,815.92. The $52,000

Settlement Amount therefore represents an approximately 87% recovery. Bringing a lawsuit

would not necessarily increase this recovery, and the Trustee might incur substantial time and

expense in collecting any judgment. Moreover, as the Settlement Amount has already been

delivered to Mr. Agusta, there is no collection risk. By contrast, even if the Trustee succeeded in

litigation against CDC, the extent to which he would be able to collect on any judgment is less

certain by default

       13.        Second, setting aside litigation risk, the cost to the Debtors’ estates of litigating

Corinne’s post-petition claims could exceed any benefit and materially diminish any recovery.

Litigating these claims to finality would require the Trustee’s counsel spend significant time on

discovery and trial preparation, the cost of which would be borne by the Debtors’ estates whether

or not the Trustee prevails.



                                                    5
18-10509-shl     Doc 1418       Filed 02/26/20 Entered 02/26/20 15:37:21           Main Document
                                            Pg 9 of 10



        14.     Third, the Settlement serves the interests of the Debtors’ creditors. The Settlement

will result in funds being made available for distribution to the Debtors’ creditors.

        15.     Fourth, the Trustee is unaware of any opposition to the Settlement from any

interested party.

        16.     Fifth, both Parties are sufficiently sophisticated, and this Court is familiar with

both the complexity of these chapter 11 cases and the types of issues that would arise in any

litigation of claims of this nature.

        17.     Sixth, the scope of these releases provided to and received from Corinne are

appropriate in light of the benefit to the estates and the proposed Settlement.

        18.     Seventh, the Agreement was proposed, negotiated, and entered into by the Parties,

without collusion, in good faith, and from arms’ length bargaining positions.

        19.     Accordingly, the Trustee submits that the proposed Settlement is appropriate in

light of the relevant factors, is fair and equitable, and should be approved.

                                             NOTICE

        20.     The Trustee is serving this Motion upon the U.S. Trustee, Corinne, and the 2002

Service List in accordance with the Order Establishing Notice and Case Management Procedures

[Dkt. 530]. The Trustee submits that under the circumstances, no other or further notice need be

provided.




                                                 6
18-10509-shl    Doc 1418     Filed 02/26/20 Entered 02/26/20 15:37:21           Main Document
                                        Pg 10 of 10



       WHEREFORE, the Trustee respectfully requests that this Court enter an order approving

the Settlement and granting such other relief as the Court may deem just and proper.

Dated: February 26, 2020                   Respectfully submitted,
       New York, New York
                                           JENNER & BLOCK LLP

                                           By: /s/ Marc Hankin
                                           Marc Hankin
                                           Carl Wedoff
                                           919 Third Avenue
                                           New York, New York 10022
                                           (212) 891-1600
                                           mhankin@jenner.com
                                           cwedoff@jenner.com

                                           Angela Allen (admitted pro hac vice)
                                           William Williams (admitted pro hac vice)
                                           353 North Clark Street
                                           Chicago, Illinois 60654
                                           (312) 222-9350
                                           aallen@jenner.com
                                           wwilliams@jenner.com

                                           Counsel for the Chapter 11 Trustee




                                               7
